DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 27 JULY 2021, with respect to objection to the specification, the 112(b) rejection, and the 103 art rejections have been fully considered and are persuasive.  The objection to the specification, the 112(b) rejection, and the 103 art rejections has been withdrawn. 
Status of Claims
In the claim set filed on 27 JULY 2021, Applicant has amended Claim 1 to include the limitations of original Claim 3.  Claims 12 and 13 are now made independent claims and Claims 19 and 20 are new. 
Current pending claims are Claims 1, 2, 4-9 and 11-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 MAY 2021 was filed after the mailing date of the Office Action on 27 APRIL 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 26 MAY 2021 was filed after the mailing date of the Office Action on 27 APRIL 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 27 JULY 2021, Applicant has amended Claim 1 to include the limitations of original Claim 3 and Claims 12 and 13 are now made independent claims including all of the limitations of the base claim and any intervening claims.
As indicated in the previous Office Action, the Examiner indicated : The claim language directed towards the detection limit and time of about 0.20 parts per million of the analyte in the sample in less than about 10 seconds is not found or suggested in the prior art.  Nowhere in the references do it disclose any ppm in a time frame for detection. 
In addition, the language directed towards wherein the dopant-free metal oxide film has uniform necking between particles of the dopant-free metal oxide film is not found or suggested in the prior art.  The references searched and used in this Office Action do not described much about the shaping of the particles in the dopant-free metal oxide film. 
Since the previously indicated allowable subject matter is now in independent form, the pending claims are allowable over the prior art.  The Examiner is unable to provide a rejection which would fairly teach or suggest the claimed invention with a detection limit and time of about 0.20 parts per million of the analyte in the sample in less than about 10 seconds and wherein the dopant-free metal oxide film has uniform necking between particles of the dopant-free metal oxide film. 
The closest prior art of record is to ROLLER in view of GETINO, but both reference fail to teach or suggest the limitations originally recited in Claims 3, 12 and 13.  
Claims 1, 2, 4-9 and 11-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797